     Case 1:20-cv-00889-DAD-JLT Document 37 Filed 12/14/20 Page 1 of 2


 1
 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    AMERICAN CIVIL LIBERTIES UNION                     Case No. 1:20-cv-00889-DAD-JLT
      OF SOUTHERN CALIFORNIA, et al.,
12                                                       ORDER CLOSING THE ACTION AS TO
                       Plaintiffs,                       DONNY YOUNGBLOOD IN HIS
13          v.                                           OFFICIAL CAPACITY
                                                         (Doc. 36)
14    TAMARAH HARBER-PICKENS, et al.,
15                     Defendants.
16

17          The parties have settled their case and have stipulated to the action as to Kern County
18   Sheriff Donny Youngblood in his official capacity, being dismissed with prejudice. (Doc. 36)
19   The Federal Rules of Civil Procedure Rule 41 makes such stipulations effective immediately.
20   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Nevertheless, the Court
21   ORDERS:
22          1.     The Clerk of Court is DIRECTED to close this action as to Kern County Sheriff
23   Donny Youngblood in his official capacity;
24   ///
25   ///
26   ///
27   ///
28   ///


                                                     1
     Case 1:20-cv-00889-DAD-JLT Document 37 Filed 12/14/20 Page 2 of 2


 1          2.     The Court shall retain jurisdiction to enforce the terms and conditions of the

 2   settlement agreement. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375 (1994).

 3
     IT IS SO ORDERED.
 4

 5      Dated:    December 12, 2020                           /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                             Stip. and [Proposed] Order to Extend Deadlines
                                                  -2-                              1:20-cv-00889-DAD-JLT
